IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                             : No. 488
                                   :
PROMULGATION OF CONSUMER           : JUDICIAL ADMINISTRATION DOCKET
PRICE INDEX PURSUANT TO 42 Pa.C.S. :
§§ 1725.1(f) AND 3571(c)(4)        :
                                   :


                                        ORDER


PER CURIAM


         AND NOW, this 12th day of October, 2017, it is ORDERED pursuant to Article V,

Section 10(c) of the Constitution of Pennsylvania and Section 3502(a) of the Judicial

Code, 42 Pa.C.S. § 3502(a), that the Court Administrator of Pennsylvania is authorized

to obtain and publish in the Pennsylvania Bulletin the percentage increase in the

Consumer Price Index for calendar year 2016 as required by Act 96 of 2010, 42 Pa.C.S.

§§ 1725.1(f) and 3571(c)(4) (as amended).